Case 5:16-cv-10444-JEL-MKM ECF No. 1548-12, PageID.60316 Filed 03/29/21 Page 1 of 2




                         Bednarz Decl.
                              EXHIBIT 5
Case 5:16-cv-10444-JEL-MKM ECF No. 1548-12, PageID.60317 Filed 03/29/21 Page 2 of 2




                                                                                   Theodore Leopold
                                                                                      (561) 515-2608
                                                                                      (561) 515-1401
                                                                          tleopold@cohenmilstein.com



                                           March 24, 2021



   Via Email Only

   M. Frank Bednarz
   Hamilton Lincoln Law Institute
   1145 E. Hyde Park Blvd. Unit 3A
   Chicago, IL 60615
   frank.bednarz@hlli.org

          Re:     In re Flint Water Cases, No. 16-cv-10444-JEL-MKM (E.D. Mich.)

   Dear Mr. Bednarz:

           We are in receipt of your correspondence from March 22, 2021. Materials supporting our
   attorneys’ fee request—including declarations from the requesting firms, and billing summaries
   organized by attorney and by task—were filed publicly with our Motion for an Award of
   Attorneys’ Fees and Reimbursement of Expenses, on March 8. In addition, we have submitted
   detailed time records to Special Master Deborah Greenspan on a monthly basis, in accordance
   with the Court’s Time & Expense Order. ECF No. 507 ¶¶ 7-11.

           The Court will ultimately determine the amount of attorneys’ fees in this case, and the
   materials provided are sufficient for the Court to evaluate our request and make a final
   determination. However, as discussed in our Motion, should the Court request additional support,
   we will provide detailed time records for the Court to review in camera. ECF No. 1458 at 32
   n.55. We do not plan to distribute these detailed records more broadly, as they include material
   protected by Attorney-Client Privilege and Work Product Protection.

                                               Sincerely,

                                               /s/ Theodore Leopold
                                               Theodore Leopold




Cohen Milstein Sellers & Toll PLLC ● 11780 U.S. Highway One● Suite N500 ● Palm Beach Gardens, FL 33408
                                   T (561) 515-1400 ● cohenmilstein.com
